On Motion to Dismiss Appeal.
The opinion of the court was delivered by
Watkins, J.
Plaintiff and appellee jshows to the court that the amount in dispute is below the lower limit of its jurisdiction, and for that reason the appeal should be dismissed.
The demand of the petition — and the prayer is to a like effect — is for the recovery of a tract of land valued at twelve hundred dollars, for the value of timber cut and removed, two hundred dollars, and for the rental value of the cleared land at the rate of two hundred and fifty dollars per annum, from 1889 to the date suit was instituted, August 18, 1892.
*1088A simple calculation shows that the amount in dispute is something-over two thousand dollars and consequently this court has appellate jurisdiction.
The motion is, therefore, overruled.